          Case 1:19-cv-01498-LEK-TWD Document 37 Filed 11/17/20 Page 1 of 1




                                               Box 575
                                   New Paltz, New York 12561
                                        (845) 419-2338

                                                                     November 16, 2020
Via ECF

Hon. Lawrence E. Kahn
Senior U.S. District Judge
James T. Foley U.S. Courthouse
445 Broadway, Room 424
Albany, NY 12207-2926

                  Re: Murray v. Wheeler, Case No 1:19-cv-01498-LEK-TWD
                         Plaintiffs Request for Extension on Consent

Dear Judge Kahn,

        As counsel for Plaintiffs, and upon consent of Phillip R. Dupre, counsel for Defendants,
pursuant to Local Rule 7.1(j), Plaintiff respectfully requests modification of the briefing schedule
due to an injury suffered by Plaintiffs counsel in mid-October.

        Plaintiffs filed their motion for summary judgment on September 10, 2020 and
Defendants cross-moved for summary judgment on October 23, 2020. The current schedule
requires Plaintiffs to respond on November 18, 2020, Defendant to reply by December 16, 2020
with a return date of December 18, 2020.

        Plaintiffs request an extension allowing their response on December 9, 2020, and due to
the holidays, Defendants would file a reply by January 13, 2020. The return date would be reset
to January 15, 2021.

       Thank you for your consideration.

                                                             Respectfully,




Cc: Phillip R. Dupre, Esq. via ECF




        November 17, 2020
